The Chancellor
[ * 548 ]
granted the injunction, and distinguished case was an an outstanding title, and no disturbance, prosecution, or eviction thereon. Here, he said, the party was actually prosecuted by an action of ejectment, on the ground that the title derived from the defendant was defective. The defendant is entitled, and it will be his duty to defend the ejectment suit; and until that suit is disposed *of, he ought not to recover the remaining moneys due on the bond.
Injunction granted.